Citation Nr: 1212992	
Decision Date: 04/10/12    Archive Date: 04/19/12

DOCKET NO.  10-36 144A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a higher rate of special monthly compensation (SMC) above aid and attendance.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J Fussell



INTRODUCTION

The Veteran had active service from June 1944 to September 1947 and from August 1950 to December 1951.   

This matter comes before the Board of Veterans' Appeals (Board) from a decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

In January 2012, the Veteran failed to appear at a scheduled hearing before the Board.  Without good cause shown for the failure to appear, the request for the hearing is deemed withdrawn.  38 C.F.R. § 20.704(d).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's only service-connected disability is chronic obstructive pulmonary disease (COPD), service connection for which was granted by a December 1994 rating decision that assigned an initial 60 percent disability rating.  Thereafter, a March 1995 rating decision granted a total disability rating based on individual unemployability due to that service-connected disability (TDIU rating), effective January 26, 1995 (which was revised by an August 1995 rating decision to be January 19, 1995).  However, by rating decision in November 1996, that TDIU rating was terminated November 29, 1995, because a 100 percent schedular rating was assigned for COPD effective November 30, 1995; see VAOPGCPREC 6-99 (a TDIU rating may not be assigned when a service-connected disorder is assigned a schedular 100 percent disability rating).  That November 1995 decision also granted entitlement to SMC based on need for regular aid and attendance effective November 30, 1995. 

A May 2009 rating decision granted basic eligibility to Dependents' Educational Assistance from November 30, 1995, but denied a higher rate of SMC because the Veteran had not attended a VA examination scheduled in April 2009.  

38 C.F.R. § 3.351(c)(3) provides that a veteran will be considered in need of regular aid and attendance if he or she establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a).  

Under 38 C.F.R. § 3.352(b)(1)(iii) a veteran is entitled to the higher level aid and attendance allowance if the veteran needs a ''higher level of care'' (as defined in paragraph (b)(2) of this section) than is required to establish entitlement to the regular aid and attendance allowance, and in the absence of the provision of such higher level of care the veteran would require hospitalization, nursing home care, or other residential institutional care. 

Under 38 U.S.C.A. § 1114(r)(2) and 38 C.F.R. § 3.352(b)(2) the need for a higher level of care shall be considered to be need for personal health-care services provided on a daily basis in the veteran's home by a person who is licensed to provide such services or who provides such services under the regular supervision of a licensed health-care professional.  Personal health-care services include (but are not limited to) such services as physical therapy, administration of injections, placement of indwelling catheters, and the changing of sterile dressings, or like functions which require professional health-care training or the regular supervision of a trained health-care professional to perform.  A licensed health-care professional includes (but is not limited to) a doctor of medicine or osteopathy, a registered nurse, a licensed practical nurse, or a physical therapist licensed to practice by a State or political subdivision thereof. 

Under 38 C.F.R. § 3.352(b)(3) the term ''under the regular supervision of a licensed health-care professional'', as used in paragraph (b)(2) of this section, means that an unlicensed person performing personal health-care services is following a regimen of personal health-care services prescribed by a health-care professional, and that the health-care professional consults with the unlicensed person providing the health-care services at least once each month to monitor the prescribed regimen. The consultation need not be in person; a telephone call will suffice.

38 C.F.R. § 3.352(c) states that the performance of the necessary aid and attendance service by a relative of the beneficiary or other member of his or her household will not prevent the granting of the additional allowance.  However, under 38 C.F.R. § 3.352(b)(4) a person performing personal health-care services who is a relative or other member of the veteran's household is not exempted from the requirement that he or she be a licensed health-care professional or be providing such care under the regular supervision of a licensed health-care professional. 

38 C.F.R. § 3.352(b)(5) provides that a higher level aid-and-attendance allowance is to be granted only when the veteran's need is clearly established and the amount of services required by the veteran on a daily basis is substantial.  

VA Examination Scheduled in April 2009

Under 38 C.F.R. § 3.655(b) when a claimant without good cause fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  

38 C.F.R. § 3.655(a) provides that: 

"[e]xamples of good cause [for failure to attend a VA examination] include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc. 

In June 2009 the Veteran wrote that he had not attended the scheduled April 2009 examination because he had been "real sick."  In this regard, information on file indicates that he underwent VA hospitalization from the 20th to the 22nd of April 2009 for "CHF."  However, neither the discharge summary nor treatment records of that period of VA hospitalization are on file.  The Board also notes that he had undergone private hospitalization at the Orange Park Medical Center in February and March 2009 and these records show that he has nonservice-connected coronary artery disease, hypertension, and diabetes (which may not be considered in determining his entitlement to a higher rate of SMC).  

Thus, it appears that the Veteran asserts that he did not attend the April 2009 VA examination due to good cause but that this matter has not been adjudicated in the first instance.  So, it must be adjudicated whether the Veteran's failure to attend the April 2009 VA examination was due to good cause, as defined in 38 C.F.R. § 3.655(a) which provides that " illness or hospitalization of the claimant" will constitute good cause.  

If it is determined that the Veteran did not attend the April 2009 VA examination for "good cause," he should be rescheduled for an examination to obtain the information required by 38 U.S.C.A. § 1114(r)(2) and 38 C.F.R. § 3.352(b)

In such a case, the examiner should be requested to address whether, as required under 38 U.S.C.A. § 1114(r)(2), the Veteran is in substantial need of daily care and that in the absence of the provision of the daily care given the Veteran he would require hospitalization, nursing home care, or other residential institutional care.  The examiner should take into consideration, but not be limited to, such services as physical therapy, administration of injections, placement of indwelling catheters, and the changing of sterile dressings, or like functions which require professional health-care training or the regular supervision of a trained health-care professional to perform.  

Care Administered

In the June 2009 letter the Veteran stated that he had "hired" his nephew and niece to take care of him.  As to this, 38 C.F.R. § 3.352(c) states that the performance of the necessary aid and attendance service by a relative will not prevent the granting of the additional allowance.  On the other hand, under 38 C.F.R. § 3.352(b)(4) provides that such a relative is not exempted from the requirement of being a licensed health-care professional or be providing such care under the regular supervision of a licensed health-care professional, even if that supervision is telephonic.  

A May 2011 deferred rating decision noted that the Veteran appeared to have hired Atkinson's Home Health Care but there was no evidence of what services they were providing and, so, additional information was to be requested.  

In a May 16, 2011, RO letter the Veteran was informed of what was needed to substantiate his claim for a higher rate of SMC and of the respective duties in obtaining evidence.  He was requested to submit a statement from a licensed health care profession who provided or supervised daily skilled health care in his home under such conditions that as to justify the need for care, the nature and frequency of the services provided, and the extent of supervision if the service were provided by a non-professional.  

However, he was not requested to execute and return the necessary release specifically for records from Atkinson's Home Health Care.  

In view of the foregoing, the RO should specifically request that the Veteran execute and return the needed release to obtain records over the relevant time frame from Atkinson's Home Health Care.  That facility should be notified that it may provide a statement, which must be by a physician, as to whether in the absence of the daily care provided the Veteran would require hospitalization, nursing home care, or other residential institutional care.  

The Veteran should also be requested to clarify whether his nephew or niece, or both, (1) provide personal health-care service on a daily basis in the veteran's home and, (2) specifically whether either or both are licensed to provide such services ;or (3) provide such services under the regular supervision of a licensed health-care profession.; and (4) if either or both are unlicensed, whether (under 38 C.F.R. § 3.352(b)(3)) either or both are is following a regimen of personal health-care services prescribed by a health-care professional, and that the health-care professional consults with the unlicensed person providing the health-care services at least once each month to monitor the prescribed regimen, even if the consultation is not in person but by other means, including a telephone call.   

Under 38 C.F.R. § 3.352(b)(3) the term ''under the regular supervision of a licensed health-care professional'', as used in paragraph (b)(2), means that an unlicensed person performing personal health-care services is following a regimen of personal health-care services prescribed by a health-care professional, and that the health-care professional consults with the unlicensed person providing the health-care services at least once each month to monitor the prescribed regimen.  The consultation need not be in person; a telephone call will suffice.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain the discharge summary and treatment records of the Veteran's VA hospitalization in April 2009.  When obtained, associate these records with the claim files. 

2.  Contact the Veteran and request that he execute and return the necessary authorization forms for obtaining all records during the relevant time frame from the Atkinson's Home Health Care.  

That facility should also be requested to provide a statement, which must be signed by a physician, as to whether daily care is provided and whether the absence of which would require hospitalization, nursing home care, or other residential institutional care.  

3.  Contact the Veteran and request that he clarify whether either his nephew or his niece, or both (or any other person who provides (a) daily in-home services, and (b) is licensed to provide such services; or (c) provide such services under the regular supervision of a licensed health-care profession.; and (d) if either or both are unlicensed, whether (under 38 C.F.R. § 3.352(b)(3)) either or both are is following a regimen of personal health-care services prescribed by a health-care professional, and that the health-care professional consults with the unlicensed person providing the health-care services at least once each month to monitor the prescribed regimen, even if the consultation is not in person but by other means, including a telephone call.   

4.  Determine whether the Veteran's failure to attend the VA examination in April 2009 was due to good cause (as defined in 38 C.F.R. § 3.655(a).  

5.  If it is determined that the Veteran did not attend the April 2009 VA examination because of good cause, re-schedule the Veteran for another examination for the purpose of determining whether he is in substantial need of daily care and that in the absence of the provision of the daily care given the Veteran he would require hospitalization, nursing home care, or other residential institutional care.  The examiner should take into consideration, but not be limited to, such services as physical therapy, administration of injections, placement of indwelling catheters, and the changing of sterile dressings, or like functions which require professional health-care training or the regular supervision of a trained health-care professional to perform.  

6.  Then readjudicated the claim.  If the benefit remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and provide them the appropriate period within which to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

